Order of Reinstatement filed August 4, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00414-CV
                                 ____________

  IN RE SOUTHERN AMERICAN INSURANCE AGENCY, INC., AL
 MCCLURE, DALINA ST. LAWRENCE, AND GWEN CROSBY, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-58394

                                   ORDER

      On May 7, 2015, relators Southern American Insurance Agency, Inc., Al
McClure, Dalina St. Lawrence, and Gwen Crosby (the “Southern American
relators”) filed a petition for writ of mandamus in this court. Relators Hull and
Company, Inc., Karen Noyes, and Cindy Winchcombe (the “Hull relators”)
subsequently joined in the petition for writ of mandamus.

      On May 13, 2015, this court requested a response to the petition for writ of
mandamus. On May 22, 2015, the real parties in interest filed an agreed motion
for extension of time to file their response, as the parties intended to mediate. This
court granted the motion, and extended the deadline for the real parties to respond
until July 15, 2015.

      On July 14, 2015, the real parties in interest filed a second agreed motion for
extension of time to file their response based on a settlement between the parties.
We instead ordered this proceeding abated, treated as a closed case, and removed
from this court’s active docket until October 15, 2015 or such time as any party
filed a motion to dismiss the original proceeding or supplemented the mandamus
record to include the trial court’s order dismissing the underlying suit.

      On July 24, 2015, the Hull relators filed a motion to lift the abatement order,
informing this court that only the Southern American relators had reached a
settlement agreement with the real parties, and that the Hull relators intend to
proceed with their petition for writ of mandamus.

      Accordingly, we grant the Hull relators’ motion, lift the abatement, and
ORDER that this original proceeding is reinstated on this court’s active docket.
Any response to relators’ petition is now due on August 14, 2015.

                                   PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.